DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on July 26, 2022 in response to the previous Non-Final Office Action (04/26/2022) is acknowledged and has been entered.
	Claims 1 – 4, 7 – 14 and 17 – 24 are currently pending.
	Claims 5 – 6 and 15 – 16 are cancelled.

Response to Arguments
Applicant’s arguments, see Remarks, filed July 26, 2022, with respect to amended claims have been fully considered and are persuasive.  

Allowable Subject Matter
Claims 1 – 4, 7 – 14 and 17 – 24 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1, 11 and 20, the closest prior art fails to disclose, suggest or teach the combination of a processor coupled to the memory and configured to execute computer- readable instructions to cause the device to: receive a first video capturing a video view at a first resolution and at a first frame rate; receive a second video capturing the video view at a second resolution, lower than the first resolution, and at a second frame rate, the second frame rate being a variable frame rate; estimate a speed of motion of an object in the video view; in response to the estimated speed being at or above a defined speed threshold, control the second frame rate to be at a high frame rate that is greater than the first frame rate; vary the second frame rate to be proportional to the estimated speed; store, in the memory, the received first video as a first set of video frames; store, in the memory, the received second video as a second set of video frames; and in response to instructions to generate the slow motion video segment: identify at least two high resolution frames in the first set for generating the slow motion video segment; identify whether there is at least one low resolution frame in the second set corresponding to an inter-frame time period between the identified at least two high resolution frames; and when there is at least one low resolution frame corresponding to the inter-frame time period, generate the slow motion video segment by generating at least one high resolution frame corresponding to the inter-frame time period using interpolation based on the identified at least two high resolution frames and the at least one low resolution frame; and an output device coupled to the processor for displaying the slow motion video segment using the at least one generated high resolution frame.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Woodall et al. (US 11,356,604) teaches high-frame-rate video may be obtained with multiple low-frame-rate image frame sources or cameras.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTOINETTE T. SPINKS whose telephone number is (571)270-3749. The examiner can normally be reached M-F 8am - 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTOINETTE T SPINKS/Primary Examiner, Art Unit 2698